 



EXHIBIT 10.7
PURCHASE AGREEMENT
          THIS PURCHASE AGREEMENT (the “Agreement”) is entered into as of the
7th day of September, 2005, by and among Sutura, Inc., a Delaware corporation;
Pandora Select Partners, L.P., a British Virgin Islands limited partnership
(“Pandora”); Whitebox Hedged High Yield Partners, L.P., a British Virgin Islands
limited partnership (“WHHY”); Whitebox Convertible Arbitrage Partners, L.P., a
British Virgin Islands limited partnership (“WCAP”); and Whitebox Intermarket
Partners, L.P., a British Virgin Islands limited partnership (“WIP”). Pandora,
WHHY, WCAP and WIP are individually referred to herein as a “Purchaser” and
together as the “Purchasers.”
R E C I T A L S :
          WHEREAS, effective on August 19, 2005, Sutura, Inc., a Delaware
corporation (“Premerger Sutura”) was merged with and into Technology Visions
Group, Inc., a Delaware corporation (“TVG”), pursuant to which the separate
existence of Premerger Sutura ceased and TVG continued as the surviving
corporation. As part of that merger, the name of TVG was changed to Sutura, Inc.
(the “Company”). All references herein to the Company refer to Sutura, Inc. on a
post-merger basis.
          WHEREAS, in consideration of $1,113,000, $2,219,000, $2,779,000 and
$889,000 each (representing $7,000,000 in the aggregate), the Company proposes
to issue to Pandora, WHHY, WCAP and WIP, respectively, and each such Purchaser
desires to severally (and not jointly) purchase, a corresponding secured
convertible promissory note in the form attached as Exhibit A (each, a “Note”
and together, the “Notes”) and a warrant in the form attached as Exhibit B
(each, a “Warrant” and together, the “Warrants”) to purchase (subject to certain
adjustments) shares of the Company’s common stock, $0.001 par value (the “Common
Stock”).
          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, the parties hereto agree as follows:
SECTION 1. AGREEMENT TO SELL AND PURCHASE
          1.1. Authorization of Transactions. On or prior to the closing of the
transactions contemplated in this Agreement (the “Closing”), the Company shall
have authorized the sale and issuance to the Purchasers of the Notes, Warrants
and the shares of Common Stock issuable upon conversion of the Notes, payment on
the Notes and exercise of the Warrants (collectively, the “Shares”).
          1.2. Sale and Purchase. Subject to the terms and conditions hereof, at
the Closing, the Company hereby agrees to issue and sell to each Purchaser, and
each Purchaser severally (and not jointly) agrees to purchase from the Company,
such Purchaser’s respective Note and Warrant for an aggregate purchase price
from all Purchasers of $7,000,000.

 



--------------------------------------------------------------------------------



 



SECTION 2. CLOSINGS, DELIVERIES AND PAYMENTS
          2.1. Closing. The Closing shall take place at 10:00 a.m. on the date
hereof at the offices of the Purchasers’ legal counsel, Messerli & Kramer P.A.,
in Minneapolis, Minnesota, or at such other time or place as the Company and the
Purchasers may mutually agree (the “Closing Date”). At the Closing, subject to
the terms and conditions hereof, the Company will issue, sell and deliver to
each Purchaser its respective Note and Warrant, against payment by each
Purchaser of its allocable portion of the $7,000,000 aggregate purchase price by
certified check or wire transfer of immediately available funds. At the Closing,
the Company shall also execute and deliver to the Purchasers the Second Amended
Registration Rights Agreement in the form attached as Exhibit C (the
“Registration Rights Agreement”), the Second Amended Security Agreement in the
form attached as Exhibit D (the “Security Agreement”) and the Second Amended
Patent and Trademark Security Agreement in the form attached as Exhibit E (the
“Patent and Trademark Security Agreement”).
SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
          The Company hereby makes the following representations and warranties
to each of the Purchasers as of the Closing Date and, as to the 510(k) clearance
and CE mark described in Section 3.16, covenants to so comply with the
requirements thereof from and after the Closing Date so long as any portion of
any of the Notes remain outstanding.
          3.1. Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company’s only subsidiaries are (i) Sutura B.V.,
which is wholly-owned by the Company and which, in turn, owns all of the
outstanding capital stock of Sutura B.V. France SARL and Sutura GmbH; and
(ii) Technology Visions, Inc., a California corporation. The Company has all
requisite corporate power and authority to own and operate its properties and
assets, to execute and deliver this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement and the Patent and
Trademark Security Agreement (together, the “Transaction Documents”), to pledge
(subject to receipt of the consent referred to in Section 5.1(a)) certain of the
Company’s assets as described in the Security Agreement and the Patent and
Trademark Security Agreement as security for the Notes (the “Collateral”), to
issue and sell the Shares upon conversion of the Notes, upon payment on the
Notes and upon exercise of the Warrants, to carry out the provisions of the
Transaction Documents, and to carry on its business as presently conducted and
as presently proposed to be conducted. The Company is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to be
so qualified would not have a material adverse effect on the Company, or its
business or properties, taken as a whole.
          3.2. Capitalization. The authorized capital stock of the Company
consists of 2,000,000 shares of Preferred Stock, par value $0.001 per share, of
which, as of the Closing Date, no shares are issued and outstanding, and
500,000,000 shares of Common Stock, par value $0.001 per share, of which
[188,171,777] shares are issued and outstanding. As of the Closing

-2-



--------------------------------------------------------------------------------



 



Date, and except as disclosed on Schedule 3.2, the Company has no outstanding
options, warrants or other rights to acquire any capital stock, or securities
convertible or exchangeable for capital stock or for securities themselves
convertible or exchangeable for capital stock (together, “Convertible
Securities”). As of the Closing Date, and except as disclosed on Schedule 3.2,
the Company has no agreement or commitment to sell or issue any shares of
capital stock or Convertible Securities. All issued and outstanding shares of
the Company’s capital stock (i) have been duly authorized and validly issued,
(ii) are fully paid and nonassessable, (iii) are free from any preemptive and
cumulative voting rights and (iv) were issued pursuant to valid exemptions under
federal and state securities laws. As of the Closing Date, and except as
disclosed on Schedule 3.2, there are no outstanding rights of first refusal or
proxy or shareholder agreements of any kind relating to any of the Company’s
securities to which the Company or any of its executive officers and directors
is a party or as to which the Company otherwise has knowledge of. When issued in
compliance with the provisions of the Notes and the Warrants (and upon payment
as provided by the Warrants), the Shares will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Shares may be subject to restrictions on transfer under applicable
state and federal securities laws.
          3.3. Authorization; Binding Obligations. All corporate action on the
part of the Company, its officers, directors and shareholders necessary for the
authorization of the Transaction Documents, the performance of all obligations
of the Company hereunder and thereunder at the Closing, including the pledge of
the Collateral as security for the Notes, and the authorization, sale, issuance
and delivery of the Shares upon conversion of the Notes, upon payment on the
Notes and upon exercise of the Warrants, has been taken or will be taken prior
to the Closing. The Transaction Documents, when executed and delivered, will be
valid and binding obligations of the Company enforceable in accordance with
their terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent that the enforceability of the indemnification
provisions of the Registration Rights Agreement may be limited by applicable
laws. The sale of the Shares upon exercise of the Warrants or upon conversion of
the Notes or upon payment on the Notes is not and will not be subject to any
preemptive rights or rights of first refusal.
          3.4. Financial Statements. Premerger Sutura’s audited consolidated
balance sheet at December 31, 2004, and the audited consolidated statements of
operations, cash flows and stockholders’ deficit of Premerger Sutura for the
years ended, December 31, 2004 and 2003, and Premerger Sutura’s unaudited
consolidated balance sheet at June 30, 2005, and the unaudited consolidated
statements of operations and cash flows of Premerger Sutura for the six months
ended June 30, 2005 and 2004 (all of the foregoing together, the “Premerger
Sutura Financial Statements”) fairly present in all material respects the
consolidated financial condition, operating results and cash flow of Premerger
Sutura as of the respective dates and for the respective periods covered
thereby. TVG’s audited balance sheet at December 31, 2004, and the audited
statements of operations, cash flows and stockholders’ deficit of TVG for the
years ended December 31, 2004 and 2003, and the unaudited balance sheet at
June 30, 2005, and the unaudited statements of operations and cash flows of TVG
for the six months ended June 30,

-3-



--------------------------------------------------------------------------------



 



2005 and 2004 (all of the foregoing together, the “TVG Financial Statements” and
together with Premerger Sutura Financial Statements, the “Financial Statements”)
fairly present in all material respects the financial condition, operating
results and cash flow of TVG as of the respective dates and for the respective
periods covered thereby. The Financial Statements have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis (except as may be indicated in the notes
thereto) and comply in all material respects with applicable accounting
requirements and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) as in effect at the time of filing with the
Commission. The Financial Statements are in the form as publicly filed with the
Commission. For purposes hereof, “Latest Statement Date” means June 30, 2005 and
“Latest Financial Statements” means the unaudited financial statements of
Premerger Sutura and TVG at and for the six months ended June 30, 2005.
          3.5. Liabilities. The Company (i) has no material liabilities and
(ii) to the best of its knowledge, has no material contingent liabilities, in
each case not otherwise disclosed in the Latest Financial Statements or on
Schedule 3.6, except (A) current liabilities incurred in the ordinary course of
business subsequent to the Latest Statement Date and (B) obligations under
contracts and commitments incurred in the ordinary course of business and not
required under GAAP to be reflected in the Latest Financial Statements, which,
in both cases have not had, either in any individual case or in the aggregate, a
material adverse effect on the Company, or its business or properties, taken as
a whole.
          3.6. Certain Agreements and Actions. Except as disclosed in the
Financial Statements or on Schedule 3.6, the Company has not (i) declared or
paid any dividends, or authorized or made any distribution upon or with respect
to any class or series of its capital stock during the periods covered by the
Financial Statements or since the Latest Statement Date, (ii) since the Latest
Statement Date, incurred any indebtedness for money borrowed or any other
material liabilities out of the ordinary course of business, (iii) except as set
forth in Schedule 3.6, made any loans or advances to any person, other than
ordinary advances for travel or entertainment expenses or (iv) sold, exchanged
or otherwise disposed of any of its assets or rights, other than in the ordinary
course of business.
          3.7. Obligations of or to Related Parties. Except as disclosed on
Schedule 3.7, there are no obligations of the Company to officers, directors or
key employees of the Company or, to the Company’s knowledge, to any members of
their immediate families or other affiliates, other than (i) for accrued
salaries, (ii) reimbursement for expenses reasonably incurred on behalf of the
Company and (iii) for other employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company). Except as disclosed on
Schedule 3.7, to the Company’s knowledge, none of the officers, directors or key
employees of the Company or, to the Company’s knowledge, any members of their
immediate families or other affiliates, are indebted to the Company or have any
direct or indirect ownership interest in any firm, corporation or other entity
with which the Company is affiliated or with which the Company has a business
relationship, or any firm, corporation or other entity that competes with the
Company, except that such officers, directors, employees and members of their
immediate families may own securities (with beneficial ownership not exceeding
2%) in publicly-traded companies that

-4-



--------------------------------------------------------------------------------



 



compete with the Company. Except as disclosed on Schedule 3.7, no officer,
director or key employee of the Company, or, to the Company’s knowledge, any
member of their immediate families or other affiliates, is, directly or
indirectly, interested in or a party to any material contract with the Company.
Except as disclosed on Schedule 3.7 or in the Financial Statements, the Company
is not a guarantor or indemnitor of any indebtedness of any other person, firm
or corporation.
          3.8. Changes. Since the Latest Statement Date, and except as disclosed
on Schedule 3.8, there has not been, to the Company’s knowledge, any event or
condition of any character that, either individually or cumulatively, has
materially and adversely affected the business, assets, liabilities, financial
condition, operations or prospects of the Company.
          3.9. Title to Properties and Assets; Liens. Except as set forth on
Schedule 3.9, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the Latest Financial
Statements, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) those resulting from taxes that have not
yet become delinquent, (ii) liens and encumbrances that do not materially
detract from the value of the property subject thereto or materially impair the
operations of the Company and (iii) those that have otherwise arisen in the
ordinary course of business. With respect to the property and assets it leases,
the Company is in compliance with such leases in all material respects and, to
the Company’s knowledge, holds a valid leasehold interest free of any liens,
claims or encumbrances. All facilities, machinery, equipment, fixtures and other
properties owned, leased or used by the Company which are reasonably necessary
to the Company’s conduct of its business are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used, reasonable wear and tear excepted.
          3.10. Patents and Trademarks. Schedule 3.10 contains a listing of all
U.S. and foreign patents and patent applications, and U.S. and foreign
trademarks and service marks and applications therefor, owned by, assigned to or
licensed to the Company. Except as set forth on Schedule 3.10, the Company owns
or has a valid right to use all patents, trademarks, service marks, trade names,
copyrights, trade secrets, information and other proprietary rights and
processes necessary for its business as now conducted and as proposed to be
conducted, without any known infringement of the rights of others. The Company
is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with their duties to the Company or that would
conflict with the Company’s business as now conducted or proposed to be
conducted. None of the execution or delivery of, or the performance of the
transactions contemplated by, the Transaction Documents, the pledge of the
Collateral by the Company to secure the Notes, the carrying on of the Company’s
business by the employees of the Company nor the conduct of the Company’s
business as currently conducted or proposed to be conducted will conflict with
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which any employee is
now obligated. The Company does not believe it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company, except for

-5-



--------------------------------------------------------------------------------



 



inventions, trade secrets or proprietary information that have been exclusively
assigned to the Company.
          Without limiting the generality of the above, neither of Cardio
Medical Solutions, Inc. nor Nobles LAI Engineering Inc., nor any other entity
owned or controlled by officers, directors or key employees of the Company, own
or control any inventions, trade secrets or proprietary information necessary
for or desirable to the Company in connection with and directly related to its
business as now conducted or proposed to be conducted.
          Except as set forth in Schedule 3.10, (i) each of the Company’s
employees have executed agreements of confidentiality and non-disclosure as to
the Company’s confidential information, including its intellectual property and
trade secrets, and (ii) each of the Company’s employees has agreed to assign to
the Company any and all significant conceptions and ideas for inventions,
improvements and valuable discoveries, whether patentable or not, which are
conceived or made by such employees, solely or jointly with another, during the
period of employment, and which are directly related to the business or
activities of the Company and which the employee conceives as a result of the
employee’s employment by the Company (other than inventions for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on the employee’s own time and (1) which
does not relate (a) directly to the business of the Company or (b) to the
Company’s actual or demonstrably anticipated research or development or
(2) which does not result from any work performed by the employee for the
Company).
          3.11. Compliance with Other Instruments. Except as disclosed on
Schedule 3.11, the Company is not in violation or default of any term of its
Certificate of Incorporation or Bylaws, or in any material respect of any
mortgage, indenture, contract, agreement, instrument or contract to which it is
party or by which it is bound or of any judgment, decree, order, writ or, to its
knowledge, any statute, rule or regulation applicable to the Company that would
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company. The execution and delivery
of, and the performance of and compliance with the transactions contemplated by,
the Transaction Documents, and the issuance and sale of the Shares upon
conversion of the Notes or upon exercise of the Warrants, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties, except for such results that would not
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company.
          3.12. Litigation. There is no action, suit, proceeding or
investigation pending or, to the Company’s knowledge, currently threatened
against the Company that questions the validity of this Agreement or the other
Transaction Documents or the right of the Company to enter into any of such
agreements, or to consummate the transactions contemplated hereby or thereby.
Except as disclosed in the Financial Statements or on Schedule 3.12, there is no
action, suit, proceeding or investigation or, to the Company’s knowledge,
currently threatened against the Company that

-6-



--------------------------------------------------------------------------------



 



might result, either individually or in the aggregate, in any material adverse
change in the assets, condition, affairs or prospects of the Company, financial
or otherwise, or any change in the current equity ownership of the Company. The
foregoing includes, without limitation, actions pending or threatened involving
the prior employment of any of the employees of the Company, their use in
connection with the Company’s business of any information or techniques
allegedly proprietary to any of their former employers or their obligations
under any agreements with prior employers. The Company is not a party or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality.
          3.13. Tax Returns and Payments. The Company has filed all tax returns
(federal, state and local) required to be filed by it. All taxes shown to be due
and payable on such returns, any assessments imposed, and, to the Company’s
knowledge, all other taxes due and payable by the Company on or before the
Closing have been paid or will be paid prior to the time they become delinquent.
The Company has not been advised (i) that any of its returns, federal, state or
other, have been or are being audited as of the date hereof or (ii) of any
deficiency in assessment or proposed judgment to its federal, state or other
taxes. The Company has no knowledge of any liability of any tax to be imposed
upon the properties or assets of the Company as of the date of this Agreement
that is not adequately provided for.
          3.14. Employees. The Company has no collective bargaining agreements
with any of its employees. The Company is not aware of any labor union
organizing activity relating to its employees. Except as set forth on
Schedule 3.14, no employee has any agreement or contract, written or verbal,
regarding his employment. Except as disclosed on Schedule 3.14, the Company is
not a party to or bound by any currently effective employment contract, deferred
compensation arrangement, bonus plan, incentive plan, profit sharing or defined
benefit plan, retirement agreement or other employee compensation plan or
agreement. To the Company’s actual knowledge, no employee of the Company, nor
any consultant with whom the Company has contracted, is in violation of any
material term of any employment contract, proprietary information agreement or
any other agreement relating to the right of any such individual to be employed
by, or to contract with, the Company because of the nature of the business to be
conducted by the Company; and, to the Company’s knowledge, the continued
employment by the Company of its present employees, and the performance of the
Company’s contracts with its independent contractors, will not result in any
such violation. The Company has not received any written or oral notice alleging
that any such violation has occurred. Except as disclosed on Schedule 3.14, no
employee of the Company has been granted the right to continued employment by
the Company or to any material compensation following termination of employment
with the Company. The Company is not aware that any officer or key employee, or
that any group of key employees, intends to terminate their employment with the
Company, nor does the Company have a present intention to terminate the
employment of any officer, key employee or group of key employees.
          3.15. Registration Rights. Except (i) for registration rights granted
pursuant to that certain Amended Registration Rights Agreement dated March 24,
2005 (the “March 2005 Registration Rights Agreement”), (ii) as disclosed on
Schedule 3.15 or (iii) required pursuant to the Registration Rights Agreement,
the Company is presently not under any obligation, and has

-7-



--------------------------------------------------------------------------------



 



not granted any rights, to register (as defined in the Registration Rights
Agreement) any of the Company’s presently outstanding securities or any of its
securities that may hereafter be issued.
          3.16. Compliance with Laws; Permits; Company Medical Devices. Except
as disclosed on Schedule 3.16, the Company is not in violation of any applicable
statute, rule, regulation, order or restriction of any domestic or foreign
government or any instrumentality or agency thereof in respect of the conduct of
its business or the ownership of its properties that would materially and
adversely affect the business, assets, liabilities, financial condition,
operations or prospects of the Company. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained and no
registrations or declarations are required to be filed in connection with the
execution and delivery of, and the performance of the transactions contemplated
by, the Transaction Documents, the pledge of the Collateral to secure the Notes
or the issuance of the Shares upon conversion of the Notes upon payment of the
Notes or upon exercise of the Warrants, except such as has been duly and validly
obtained or filed, or with respect to any filings that must be made after the
Closing, as will be filed in a timely manner. The Company has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which could materially and
adversely affect the business, properties, prospects or financial condition of
the Company and the Company believes it can obtain any similar authority for the
conduct of its business as now conducted or planned to be conducted.
          With respect to the Company’s marketing and sale of minimally invasive
vessel closure devices for surgical applications (which the Company represents
are the only products that the Company manufactures, markets or sells):

  (i)   The Company has received 510(k) clearance from the U.S. Food & Drug
Administration (the “FDA”) to sell its F8 & F6 SuperStitch® devices, including
its Next Generation versions (together, the “Company Medical Devices”) in the
United States;     (ii)   The Company has obtained permission from its notified
body to place the CE mark on the Company Medical Devices so as to permit their
sale in European Union countries;     (iii)   The Company’s 510(k) clearance and
CE mark for the Company Medical Devices are in full force and effect and the
Company has not received and anticipates no warning letter or other notice of,
and is unaware of any basis for, revocation, limitation or modification of such
510(k) clearance or CE marking; and     (iv)   The Company manufactures the
Company Medical Devices in compliance with FDA quality system regulations and
the EU Medical Device Directive and is otherwise in compliance with all
applicable FDA rules and regulations and EU directives (including the Medical
Device Directive) relating to the manufacture, marketing and sale of the Company
Medical Devices, including with respect to reporting of any device failures or
adverse reactions, except where such failure to

-8-



--------------------------------------------------------------------------------



 



      comply would not materially and adversely affect the ability of the
Company to sell the Company’s Medical Devices in each EU country.

          With respect to any human clinical investigation of new or proposed
medical devices by the Company, or modifications to the Company Medical Devices,
the Company is conducting each such investigation in material compliance with
applicable rules and regulations, including by obtaining any required
Investigational Device Exemption or Institutional Review Board approvals.
          3.17. Environmental and Safety Laws. The Company is not in violation
of any applicable statute, law or regulation relating to the environment or
occupational health and safety, where such violation would have a material
adverse effect on the Company, and to the Company’s knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Without limiting the foregoing:

  (i)   with respect to any real property owned, leased or otherwise utilized by
the Company (“Real Property”), the Company is not or has not in the past been in
violation of any Hazardous Substance Law which violation could reasonably be
expected to result in a material liability to the Company or its properties and
assets;     (ii)   neither the Company nor, to the knowledge of the Company, any
third party has used, released, generated, manufactured, produced or stored, in,
on, under, or about any Real Property, or transported thereto or therefrom, any
Hazardous Substances that could reasonably be expected to result in a material
liability to the Company under any Hazardous Substance Law;     (iii)   to the
knowledge of the Company, there are no underground tanks, whether operative or
temporarily or permanently closed, located on any Real Property that could
reasonably be expected to result in a material liability to the Company under
any Hazardous Substance Law;     (iv)   there are no Hazardous Substances used,
stored or present at, or on, or to the knowledge of the Company that could
reasonably be expected to migrate onto any Real Property, except in compliance
with Hazardous Substance Laws; and     (v)   to the knowledge of the Company,
there neither is nor has been any condition, circumstance, action, activity or
event that could reasonably be expected to be a material violation by the
Company of any Hazardous Substance Law, or to result in liability to the Company
under any Hazardous Substance Law.

          For purposes hereof, “Hazardous Substances” means (statutory acronyms
and abbreviations having the meaning given them in the definition below of
“Hazardous Substances Laws”) substances defined as “hazardous substances,”
“pollutants” or “contaminants” in Section 101 of the CERCLA; those substances
defined as “hazardous waste,” “hazardous materials” or “regulated substances” by
the RCRA; those substances designated as a “hazardous substance” pursuant to
Section 311 of the CWA; those substances defined as “hazardous

-9-



--------------------------------------------------------------------------------



 



materials” in Section 103 of the HMTA; those substances regulated as a hazardous
chemical substance or mixture or as an imminently hazardous chemical substance
or mixture pursuant to Sections 6 or 7 of the TSCA; those substances defined as
“contaminants” by Section 1401 of the SDWA, if present in excess of permissible
levels; those substances regulated by the Oil Pollution Act; those substances
defined as a pesticide pursuant to Section 2(u) of the FIFRA; those substances
defined as a source, special nuclear or by-product material by Section 11 of the
AEA; those substances defined as “residual radioactive material” by Section 101
of the UMTRCA; those substances defined as “toxic materials” or “harmful
physical agents” pursuant to Section 6 of the OSHA; those substances defined as
hazardous wastes in 40 C.F.R. Part 261.3; those substances defined as hazardous
waste constituents in 40 C.F.R. Part 260.10, specifically including Appendix VII
and VIII of Subpart D of 40 C.F.R. Part 261; those substances designated as
hazardous substances in 40 C.F.R. Parts 116.4 and 302.4; those substances
defined as hazardous substances or hazardous materials in 49 C.F.R. Part 171.8;
those substances regulated as hazardous materials, hazardous substances, or
toxic substances in 40 C.F.R. Part 1910; any chemical, material, toxin,
pollutant, or waste regulated by or in any other Hazardous Substances Laws; and
in the regulations adopted and publications promulgated pursuant to said laws,
whether or not such regulations or publications are specifically referenced
herein.
          “Hazardous Substances Law” means any of:

  (i)   the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”);     (ii)  
the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et seq.) (“Clean
Water Act” or “CWA”);     (iii)   the Resource Conservation and Recovery Act (42
U.S.C. Section 6901 et seq.) (“RCRA”);     (iv)   the Atomic Energy Act of 1954
(42 U.S.C. Section 2011 et seq.) (“AEA”);     (v)   the Clean Air Act (42 U.S.C.
Section 7401 et seq.) (“CAA”);     (vi)   the Emergency Planning and Community
Right to Know Act (42 U.S.C. Section 11001 et seq.) (“EPCRA”);     (vii)   the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Section 136 et
seq.) (“FIFRA”);     (viii)   the Oil Pollution Act of 1990 (33 U.S.C.A.
Section 2701 et seq.);     (ix)   the Safe Drinking Water Act (42 U.S.C.
Sections 300f et seq.) (“SDWA”);     (x)   the Surface Mining Control and
Reclamation Act of 1974 (30 U.S.C. Sections 1201 et seq.) (“SMCRA”);

-10-



--------------------------------------------------------------------------------



 



  (xi)   the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.)
(“TSCA”);     (xii)   the Hazardous Materials Transportation Act (49 U.S.C.
Section 5101 et seq.) (“HMTA”);     (xiii)   the Uranium Mill Tailings Radiation
Control Act of 1978 (42 U.S.C. Section 7901 et seq.) (“UMTRCA”);     (xiv)   the
Occupational Safety and Health Act (29 U.S.C. Section 651 et seq.) (“OSHA”); and
    (xv)   all other federal, state and local governmental rules which govern
Hazardous Substances, and the regulations adopted and publications promulgated
pursuant to all such foregoing laws.

          3.18. Offering Valid. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4, the offer, sale and
issuance of the Notes and the Warrants (and the Shares issuable upon conversion
of the Notes, upon payment on the Notes or upon exercise of the Warrants) will
be exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and will have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit
or qualification requirements of the State of Minnesota.
          3.19. Full Disclosure. None of this Agreement, the Notes, the
Warrants, the Registration Rights Agreement, the Security Agreement or the
Patent and Trademark Security Agreement contains any untrue statement of a
material fact nor, to the Company’s knowledge and belief, omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.
          3.20. Insurance. The Company has fire and casualty insurance policies
with coverage customary for companies similarly situated to the Company. The
Company’s coverage for product liability is described on Schedule 3.20.
          3.21. Investment Company Act. The Company is not, and will not use the
proceeds from the Notes in a manner so as to become, an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
          3.22. Security Interest in Collateral. The Company owns the Collateral
free and clear of all claims, liens or encumbrances of any kind except for the
security interests granted in such Collateral pursuant to the Amended Security
Agreement and the Amended Patent and Trademark Security Agreement, each dated
March 24, 2005 (the “Original Security Agreements”). Upon consummation of the
transactions as contemplated hereby, and subject to the Company’s receipt of
consents from the secured parties under the Original Security Agreements (the
“Original

-11-



--------------------------------------------------------------------------------



 



Secured Parties”), the Purchasers will, together with the Original Secured
Parties, have a first priority security interest in the Collateral.
          3.23. Foreign Corrupt Practices; Sarbanes-Oxley.
          (a) Neither the Company, nor to the knowledge of the Company, any
agent or other person acting on behalf of the Company, has (i) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
          (b) The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002 (and related rules of the
Commission) that are applicable to it as of the Closing Date.
          3.24. Brokers or Finders. Except as set forth in Schedule 3.24, the
Company has not incurred nor will incur, directly or indirectly, any liability
for any brokerage or finders’ fees or agent’s commissions or any similar charges
(whether payable in cash, in equity securities or by a combination thereof) in
connection with this Agreement or any transaction contemplated hereby.
          3.25. SEC Reports. The Company has filed all reports, forms or other
information required to be filed by it under the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) for the twelve
months preceding the date hereof or such shorter period as the Company has been
required by law to file such reports, forms or other information (the foregoing
materials being collectively referred to herein as the “SEC Reports”) on a
timely basis or has timely filed a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
          3.26. Use of Proceeds. The Company will use the proceeds from the
purchase of the Notes and Warrants for general corporate purposes.
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
          Each Purchaser hereby severally, but not jointly, represents and
warrants to the Company as of each of the Closing Dates, and agrees, as follows:

-12-



--------------------------------------------------------------------------------



 



          4.1. Authorization. Such Purchaser has full power and authority to
enter into this Agreement and each of the Transaction Documents, and each such
agreement, when executed and delivered by such Purchaser, will constitute the
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent that the enforceability of the indemnification
provisions of the Registration Rights Agreement may be limited by applicable
laws.
          4.2. Investment Representations. Such Purchaser understands that
neither the offer nor the sale of the Purchaser’s Note, the Warrant or the
Shares has been registered under the Securities Act. The Purchaser also
understands that the Purchaser’s Note and Warrant are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in part upon the Purchaser’s representations contained in the Agreement. The
Purchaser hereby represents and warrants as follows:
          (a) Purchaser Bears Economic Risk. The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. The Purchaser must bear the economic risk
of this investment indefinitely unless the Purchaser’s respective Note or
Warrant (or the Shares) are registered pursuant to the Securities Act, or an
exemption from registration is available. Except as contemplated by the
Registration Rights Agreement, the Purchaser has no present intention of selling
or otherwise transferring its respective Note, the Warrant or the Shares, or any
interest therein. The Purchaser also understands that there is no assurance that
any exemption from registration under the Securities Act will be available and
that, even if available, such exemption may not allow the Purchaser to transfer
all or any portion of the Purchaser’s respective Note, the Warrant or the Shares
under the circumstances, in the amounts or at the times the Purchaser might
propose.
          (b) Acquisition for Own Account. Except as contemplated by the
Registration Rights Agreement, the Purchaser is acquiring its respective Note,
the Warrant and the Shares for its own account for investment only, and not with
a view towards their public distribution.
          (c) Purchaser Can Protect Its Interest. The Purchaser represents that
by reason of its, or of its management’s, business or financial experience, the
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement, the Note, the Warrant and the
Registration Rights Agreement. Further, the Purchaser is aware of no publication
of any advertisement in connection with the transactions contemplated in the
Agreement.
          (d) Accredited Investor. The Purchaser represents that it is an
accredited investor within the meaning of Rule 501 of Regulation D of the
Securities Act.

-13-



--------------------------------------------------------------------------------



 



          (e) Residence. The Purchaser represents that it is organized under the
laws of the British Virgin Islands and that its principal office is located in
the State of Minnesota.
          (f) Rule 144. The Purchaser acknowledges and agrees that its
respective Note and Warrant, and, if issued, its Shares, must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Purchaser has been advised
or is aware of the provisions of Rule 144 promulgated under the Securities Act,
which permits limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being through an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as such term is
defined under the Exchange Act) and the number of shares being sold during any
three-month period not exceeding specified limitations.
          (g) Disclosure of Information. Such Purchaser believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the securities of the Company contemplated by this Agreement and the
Transaction Documents. Such Purchaser further represents that it or he has had
an opportunity to ask questions and receive answers from the Company regarding
the securities being issued by the Company pursuant to this Agreement and the
Transaction Documents and Company’s business, properties, prospects and
financial condition.
          4.3. Transfer Restrictions. The Purchaser acknowledges and agrees that
its respective Note and Warrant and, if issued, its Shares, are subject to
restrictions on transfer and will bear restrictive legends.
          4.4. Limitation on Short Selling of Common Stock. The Purchaser has
not and agrees not to engage in any “short sale” (as such term is defined in
Rule 3b-3 of the Exchange Act) of the Company’s Common Stock or any hedging
transaction, which establishes a net short position of the Company’s Common
Stock during the period consisting of the sixty (60) consecutive trading days
ending on August 19, 2006. The foregoing covenant shall lapse if the Company
defaults in the timely payment of any amount due under the Purchaser’s Note.
SECTION 5. CONDITIONS FOR CLOSING
          5.1. Conditions for the Company to Satisfy. The several obligations of
each Purchaser to purchase its respective Note and Warrant as contemplated by
this Agreement is subject to satisfaction of the following contingencies at or
prior to the Closing:
          (a) The Company shall have obtained all third party consents required
in connection herewith, including consents from the Original Secured Parties to
pledge the Collateral pari passu with the Purchasers as security for the Notes.
          (b) The Company shall have executed and delivered to the Purchasers at
Closing the Transaction Documents.

-14-



--------------------------------------------------------------------------------



 



          (c) The Company shall have satisfied all judgment liens, if any,
against it filed of record with the U.S. Patent and Trademark Office or
otherwise.
          (d) The Company shall have paid Whitebox Advisors a $140,000 cash
origination fee related to the transactions contemplated hereby.
          (e) Babcock & Associates, legal counsel to the Company, shall have
delivered an opinion to the Purchasers with respect to the following matters
(which opinion may contain customary exclusions and limitations that are
reasonably acceptable to counsel for the Purchasers):

  (i)   The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. The Company has all
corporate power and authority necessary to own its properties and to conduct its
business as, to our knowledge, it is presently conducted. The Company is
qualified to do business and is in good standing in the State of California.    
(ii)   The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents.     (iii)  
The Transaction Documents have been duly authorized by all necessary corporate
action on the part of the Company.     (iv)   The authorized capital stock of
the Company consists of 500,000,000 shares of Common Stock, par value $0.001 per
share, and 2,000,000 shares of Preferred Stock, par value $0.001 per share. To
our knowledge, except as described above or in the Purchase Agreement (including
the schedules and exhibits thereto), there are no other presently outstanding
preemptive rights to purchase from the Company any of the authorized but
unissued stock of the Company.     (v)   Each of the Transaction Documents, when
executed and delivered by the Company, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.     (vi)   When issued in compliance with the provisions of the
Notes and Warrants (and upon payment as provided by the Warrants), the Shares
will be validly issued, fully paid and nonassessable.     (vii)   The execution
and delivery of the Transaction Documents by the Company will not result in
(i) a violation of the Company’s Amended and Restated Certificate of
Incorporation or Bylaws, as amended or (ii) a violation of any judgment or order
specifically identified on the Schedules to the Purchase Agreement, if any.

          (f) The Company shall have procured, at its expense, UCC-type
insurance in form and amount satisfactory to the Purchasers as to the perfection
and priority of the Purchasers’ security interest in the Collateral.

-15-



--------------------------------------------------------------------------------



 



SECTION 6. OTHER AGREEMENTS
          The Company covenants and agrees to the following (as to which the
failure to comply shall constitute an event of default under (i) the Notes, the
Security Agreement and the Patent and Trademark Security Agreement, and (ii) the
notes issued pursuant to that certain Purchase Agreement dated March 24, 2005
and that certain Purchase Agreement dated September 17, 2004).
          6.1 Reporting Requirements. The Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.
          6.2 Internal Accounting Controls. The Company shall maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company shall maintain disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15(d)-15(e)) that are designed to ensure that
material information relating to the Company, including its subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-KSB (or 10-K) or
Form 10-QSB (or 10-Q), as the case may be, is being prepared.
          6.3. Inspection. The Company shall permit any person designated by the
Purchasers to visit and inspect any of the properties of the Company, to examine
the books and records of the Company and make copies thereof and to discuss the
affairs of the Company with its officers, employees and independent accountants
at such reasonable times and intervals as the Purchasers may request; provided,
however, that each of the Purchasers and each such person designated by the
Purchasers shall have executed a confidentiality agreement reasonably acceptable
to the Company.
          6.4. Observation and Participation Rights. The Purchasers shall have
the right to designate a representative to attend meetings of the board of
directors or any committee thereof (whether in person or by telephone or similar
communications equipment) and to review board and committee minutes, actions by
written consent and any other information given to directors in connection with
such meetings; provided, however, that each of the Purchasers and such
representative shall have executed a confidentiality agreement reasonably
acceptable to the Company. The representative shall have the right to observe,
listen, participate and speak at such meetings. The Company reserves the right
to exclude such representative from access to any material or meeting or portion
thereof if the Company believes upon advice of counsel that such exclusion is
reasonably necessary to preserve the attorney-client privilege. The decision of
the board of directors with respect to the privileged nature of such information
shall be final and binding.

-16-



--------------------------------------------------------------------------------



 



SECTION 7. MISCELLANEOUS
          7.1. Governing Law. This Agreement shall be governed by the laws of
the State of Minnesota as such laws are applied to agreements between Minnesota
residents entered into and performed entirely in Minnesota.
          7.2. Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the parties and
the closing of the transactions contemplated hereby. All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument.
          7.3. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Notes, the Warrants or the Shares from time
to time.
          7.4. Entire Agreement. The Transaction Documents and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.
          7.5. Severability. In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
          7.6. Amendment and Waiver. This Agreement may be amended or modified,
and any provision hereunder may be waived, only upon the written consent of the
Company and Whitebox Advisors, as agent for the Purchasers.
          7.7. Notices. All notices, requests, consents, and other
communications hereunder shall be in writing and shall be deemed effectively
given and received when delivered in person or by national overnight courier
service or by certified or registered mail, return receipt requested, or by
telecopier, addressed as follows:

  (a)   if to the Company, at         Sutura, Inc.
17080 Newhope Street
Fountain Valley, California 92708
Attention: Anthony A. Nobles, President and Chief Executive Officer
Facsimile: (714) 427-6354         with a copy to:

-17-



--------------------------------------------------------------------------------



 



      Babcock & Associates
600 Anton Boulevard, 11th Floor
Costa Mesa, California 92626
Attention: Richard J. Babcock, Esq.     (b)   if to the Purchasers, in care of:
        Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention: Jonathan Wood, Chief Financial Officer
Facsimile: (612) 253-6151         with a copy to:         Messerli & Kramer P.A.
150 South Fifth Street, Suite 1800
Minneapolis, Minnesota 55402
Attention: Jeffrey C. Robbins, Esq.
Facsimile: (612) 672-3777.

          7.8. Indemnification by the Company. The Company agrees to indemnify
and hold the Purchasers, their affiliates and the directors, officers, managers,
employees and agents of each of the foregoing (each, a “Purchaser Party”)
harmless against any and all claims, losses, liabilities, obligations, damages,
judgments, costs or expenses (including reasonable legal fees and costs) that
any such Purchaser Party may suffer, sustain or become subject to as a result
of, or in connection with, or in any way related to or by reason of (a) any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any of the Transaction Documents;
or (b) the execution, delivery or performance of any of the Transaction
Documents or any transaction contemplated by any of the Transaction Documents;
or (c) the merger between the Company and Technology Visions Group, Inc. or the
abandonment of the proposed merger with Millenium Holding Group, Inc. or the
termination of the Common Stock Purchase Agreement with Fusion Capital Fund II,
L.L.C.
          7.9. Expenses. At Closing, the Company shall pay the Purchaser’s
counsel, Messerli & Kramer P.A., $12,000 for its legal fees and expenses in
representing the Purchasers in connection with the transactions contemplated
hereby. In addition, the Company agrees to pay or reimburse the Purchasers for
their reasonable legal fees and expenses that they may incur after the date
hereof in connection with the granting of any waiver with respect to, the
modification of any of the terms or provisions of or the enforcement of any of
the Transaction Documents.
          7.10. Titles and Subtitles. The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

-18-



--------------------------------------------------------------------------------



 



          7.11. Counterparts. This Agreement may be delivered via facsimile or
other means of electronic communication, and may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
[signature page follows]

-19-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Purchase
Agreement as of the date first above written.

                  Sutura, Inc.   Pandora Select Partners, L.P.,
Whitebox Hedged High Yield Partners, L.P.,
Whitebox Convertible Arbitrage Partners, L.P.
and Whitebox Intermarket Partners L.P.
 
               
By
               
 
               
 
  Anthony A. Nobles, President and
Chief Executive Officer            
 
      By                                 Their    
 
               

-20-



--------------------------------------------------------------------------------



 



Exhibit A
Form of Note

-21-



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant

-22-



--------------------------------------------------------------------------------



 



Exhibit C
Form of Registration Rights Agreement

-23-



--------------------------------------------------------------------------------



 



Exhibit D
Form of Security Agreement

-24-



--------------------------------------------------------------------------------



 



Exhibit E
Form of Patent and Trademark Security Agreement

-25-



--------------------------------------------------------------------------------



 



Schedule 3.2
Stock Matters

-26-



--------------------------------------------------------------------------------



 



Schedule 3.6
Certain Agreements and Actions

-27-



--------------------------------------------------------------------------------



 



Schedule 3.7
Related Party Matters

-28-



--------------------------------------------------------------------------------



 



Schedule 3.8
Changes

-29-



--------------------------------------------------------------------------------



 



Schedule 3.9
Properties Matters

-30-



--------------------------------------------------------------------------------



 



Schedule 3.10
Intellectual Property Matters

-31-



--------------------------------------------------------------------------------



 



Schedule 3.11
Compliance Matters

-32-



--------------------------------------------------------------------------------



 



Schedule 3.12
Litigation

-33-



--------------------------------------------------------------------------------



 



Schedule 3.14
Employment Matters

-34-



--------------------------------------------------------------------------------



 



Schedule 3.15
Registration Rights

-35-



--------------------------------------------------------------------------------



 



Schedule 3.16
Violations

-36-



--------------------------------------------------------------------------------



 



Schedule 3.20
Product Liability Insurance

-37-



--------------------------------------------------------------------------------



 



Schedule 3.22
Encumbrances on Collateral

-38-



--------------------------------------------------------------------------------



 



Schedule 3.24
Brokers or Finders

-39-